--------------------------------------------------------------------------------

Exhibit 10.1
 
THE FIRST OF LONG ISLAND CORPORATION
SPECIAL SEVERANCE AGREEMENT


AGREEMENT dated as of February 17, 2014 by and between THE FIRST OF LONG ISLAND
CORPORATION (hereinafter referred to as “FLIC”) and RICHARD P. PERRO
(hereinafter referred to as “you”).


1.               TERM; RENEWAL


The Initial Term of this Agreement shall run from February 17, 2014 through and
including December 31, 2014 and, if not terminated as provided herein, this
Agreement shall, on January 1 of each year, automatically be extended for an
additional period of one (1) year (each, a "Renewal Term"), with such
modifications hereto as the parties shall agree in writing; provided, however,
that the Agreement shall not be so extended in the event that you or FLIC
provides written notice of non-extension to the other party no later than
October 31 of the preceding year.  Notwithstanding the foregoing, FLIC may not
provide such notice of non-extension during any period of time in which the
Board of Directors of FLIC is actively negotiating a transaction the
consummation of which would constitute a Change of Control Event (as hereinafter
defined).


2.                TERMINATION PAYMENT


A.  You will be entitled to a payment (the "Termination Payment") equal to One
Hundred Per Cent (100%) of your then current Base Annual Salary (the dollar
amount so calculated being hereafter referred to as the "Full Severance") and
FLIC shall make such Termination Payment to you, in the event of the occurrence
of any of the following:


(i)    Your employment is terminated by FLIC within twenty-four months after a
Change Of Control Event (as hereinafter defined);


(ii)   You resign your employment with FLIC for Good Reason (as hereinafter
defined) within twenty-four months after a Change of Control Event; or


(iii)  Your employment is terminated by FLIC within twenty-four months after any
entity, person or group shall have acquired more than twenty per cent (20%) of
the voting shares of FLIC and, at the time of such termination, the Chief
Executive Officer of FLIC serving in that capacity as of the first day of the
term hereof, or of the then current renewal term, as the case may be, shall have
ceased to be employed by FLIC in such capacity.


B.  You will be entitled to a Termination Payment equal to Sixty Six and
Two-Thirds Per Cent (66 2/3%) of the Full Severance in the event that you resign
your employment with FLIC for any reason during the period beginning on the
thirty-first day after a Change of Control Event (as hereinafter defined) and
ending on the sixtieth day after such event.


C.  In the event that you shall become entitled to a Termination Payment
pursuant to Paragraph “A” or “B” of this Section 2, such payment shall be made
to you within ten (10) days after the expiration of a period of six (6) months
measured from the termination of your employment or your resignation, as the
case may be or, if earlier, within ten (10) days after the date on which such
payment may be made without violating Internal Revenue Code Section 409A.


D.  “Termination” and “Resignation” shall each mean a separation from service
within the meaning of the Internal Revenue Code Section 409A, in connection with
which each of us anticipates that no further services will be provided by you
hereunder subsequent to the effective date thereof.


E.  FLIC may elect to discharge its obligation to make the Termination Payment
by causing The First National Bank of Long Island (the “Bank”), its wholly owned
subsidiary, to do so.


3.              NON-WAIVER


Your failure to resign upon the occurrence of a particular event constituting
Good Reason hereunder shall not bar you from resigning upon the subsequent
occurrence of any other or further event constituting Good Reason, and thereby
becoming eligible to receive the Termination Payment, provided that such
resignation occurs within twenty-four months after a Change of Control Event.


4.              INELIGIBILITY FOR TERMINATION PAYMENT


Regardless of whether a Change of Control Event shall have occurred, you shall
not be entitled to any Termination Payment in the event that your employment is
terminated (i) by reason of your death, normal retirement or disability or (ii)
by FLIC for Cause (as hereinafter defined).


1

--------------------------------------------------------------------------------

5.              DEFINITIONS


A.  "Good Reason" for resignation by you of your employment shall mean the
occurrence (without your express written consent) of any one of the following
acts or omissions to act by FLIC or the Bank:


(i)  The assignment to you of any duties materially inconsistent with the nature
and status of your responsibilities immediately prior to a Change of Control
Event, or a substantial adverse alteration in the nature or status of your
responsibilities from those in effect immediately prior to the Change of Control
Event; provided, however, that a redesignation of your title shall not in and of
itself constitute Good Reason if your overall duties and status within FLIC and
the Bank are not substantially adversely affected.


(ii)  A reduction in your annual base salary as in effect at the time of a
Change of Control Event.  For purposes hereof, "annual base salary" shall mean
regular basic annual compensation prior to any reduction therein under a salary
reduction agreement pursuant to Section 401(k) or Section 125 of the Internal
Revenue Code and, without limitation, shall exclude fees, bonuses, incentive
awards or similar payments.


(iii)  The failure by FLIC or the Bank to pay you any portion of your current
compensation, or to pay you any portion of an installment of a deferred
compensation amount under any deferred compensation program, within fourteen
(14) days of the date such compensation is due.


B.  "Cause" shall mean any of the following:


(i)     The willful and continued failure by you to substantially perform your
duties, as they may be defined by FLIC or the Bank from time to time, or to
abide by the written policies of FLIC or the Bank after a written demand for
substantial performance is delivered to you by the Chief Executive Officer of
FLIC or the Bank, as the case may be, which specifically identifies the manner
in which you have failed substantially to perform your duties or have failed to
abide by such written policies, and


(ii)     The willful engaging by you in conduct which is materially injurious to
FLIC or the Bank, monetarily or otherwise.  For the purpose of the preceding
sentence, no act, or failure to act, on your part shall be deemed "willful"
unless done, or omitted to be done, by you not in good faith and without
reasonable belief that the act, or failure to act, was in the best interest of
FLIC or the Bank, as the case may be.


C.  "Change of Control Event" shall mean the occurrence of any one of the
following:


(i)      Continuing Outside Directors (as hereinafter defined) no longer
constitute at least two-thirds (2/3) of Outside Directors (as hereinafter
defined) of FLIC;


(ii)     There shall be consummated a merger or consolidation of FLIC, unless at
least two-thirds (2/3) of Continuing Outside Directors are to continue to
constitute at least two-thirds (2/3) of Continuing Directors;


(iii)    At least two-thirds (2/3) of Continuing Outside Directors determine
that action taken by stockholders constitutes a Change of Control Event; or


(iv)   The Bank shall cease to be a wholly-owned subsidiary of FLIC.


D.  "Continuing Outside Director" shall mean any individual who is not an
employee of FLIC or the Bank and who (i) is a director of FLIC as of the date
hereof, (ii) prior to election as a director is nominated by at least two-thirds
(2/3) of the Continuing Outside Directors, or (iii) following election as a
director is designated a Continuing Outside Director by at least two-thirds
(2/3) of Continuing Outside Directors.


E.  "Outside Director" shall mean an individual who is not an employee of FLIC
or the Bank who is a director of FLIC.


6.                WITHHOLDING TAXES; OTHER DEDUCTIONS


FLIC and the Bank shall have the right (i) to deduct from any payments due under
this Agreement amounts sufficient to cover withholding as required by law for
any federal, state or local taxes and any amounts due from you to FLIC or the
Bank and (ii) to take such other action as may be necessary to satisfy any such
withholding or other obligations, including but not limited to withholding
amounts equal to such taxes or obligations from any other amounts due or to
become due from FLIC or the Bank to you.


2

--------------------------------------------------------------------------------

7.                INSURANCE


7.1  In the event that you shall cease to be employed by the Bank under
circumstances entitling you to receive a Termination Payment hereunder, you
shall be entitled to the following insurance coverage:


Health Insurance.  FLIC shall, at no cost to you, provide you with family
medical and dental coverage subsequent to the date of termination of your
employment.  Such coverage shall be continued for a period ending on the date
which is twelve (12) months after the termination date and shall be no less
favorable than your medical and dental coverage in effect on such termination
date; provided, however, that if such termination date is subsequent to the
occurrence of a Change of Control Event, the coverage to be provided hereunder
shall be no less favorable than the coverage in effect immediately prior to the
occurrence of such Change of Control Event.


7.2  Notwithstanding the provisions of the foregoing Section 7.1, the obligation
of FLIC to provide the health insurance coverage described therein shall cease,
as to each such policy and form of coverage, on the date when another employer
makes available to you benefits which are substantially comparable to those
described in such sections, regardless of whether the benefits made available by
such employer require a contribution on your part.


8.                DEATH


In the event of your death subsequent to termination of your employment, all
payments and benefits due you hereunder shall be paid to your designated
beneficiary or beneficiaries or, if you have not designated a beneficiary or
beneficiaries, to your estate.  Any such beneficiary designation shall be made
in a writing signed by you and delivered to the Human Resources Department of
the Bank.


9.                NON-SOLICITATION; CONFIDENTIALITY


9.1    In consideration of the agreement by FLIC to make a Termination Payment
to you under the circumstances described in Section "2" hereof, and regardless
of whether you shall actually become entitled to receive a Termination Payment,
you agree that, for a period of two (2) years after the termination of your
employment by FLIC, you will not (i) on behalf of any banking organization or
lender doing business in New York City or in the Counties of Nassau or Suffolk,
directly or indirectly solicit the business of any person or entity which shall
be a customer of the Bank on the date of such termination or facilitate or
assist in the development of any business relationship between any such banking
organization or lender and any such customer or (ii) either directly or on
behalf of any such banking organization or lender, employ, retain, or solicit
the employment or retention of, any person who shall be an employee of the Bank
on the date of such termination.


9.2  You agree, without limitation as to time, to keep secret and retain in
confidence all confidential matters of FLIC and the Bank, whether developed by
FLIC, the Bank or you, including, without limitation, "know-how," trade secrets,
customer lists, pricing policies, and operational methods, and not to disclose
them to anyone outside of FLIC or the Bank except in the course of performing
your duties hereunder or with the express written consent of FLIC.


9.3  If a court of competent jurisdiction determines that any covenant contained
herein is unreasonable because of its term or territorial scope, or for any
other reason, such court may reform the condition of such covenant so that it is
reasonable under the circumstances and this covenant, as reformed, shall be
enforceable.


10.             MISCELLANEOUS


10.1  Binding Effect; Successors. This Agreement supersedes all prior
understandings and agreements between us and shall be binding upon, inure to the
benefit of and be enforceable by you and us, your heirs and your and our
respective legal representatives, successors and assigns.  If FLIC shall be
merged into or consolidated with another entity, the provisions hereof shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation.  We shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of FLIC to expressly assume and
agree to perform hereunder in the same manner and to the same extent that we
would be required to perform hereunder if no such succession had taken place. 
The provisions hereof shall continue to apply to each subsequent merger,
consolidation or transfer of assets of such subsequent employer.


10.2  Employment at Will.  Nothing contained herein shall be construed as an
agreement that you will continue to be employed at FLIC or the Bank for any
particular period of time and your employment may be terminated by FLIC or the
Bank at any time.


10.3  Notices.  Any notices required to be given under this Agreement shall,
unless otherwise agreed to by you and us, be in writing and shall be sent by
certified mail, return receipt requested, to FLIC at 10 Glen Head Road, Glen
Head, New York 11545, Attention:  Board of Directors, and to you at the home
address which you have designated in writing; or at such other address as you or
we may designate in writing, respectively.


3

--------------------------------------------------------------------------------

10.4  Waiver; Modification. No waiver or modification in whole or in part of
this Agreement, or any term or condition hereof, shall be effective against any
party unless in writing and duly signed by the party sought to be bound.  Any
waiver of any breach of any provision hereof or any right or power by any party
on one occasion shall not be construed as a waiver of, or a bar to, the exercise
of such right or power on any other occasion or as a waiver of any subsequent
breach.


10.5  Separability. Any provision of this Agreement which is unenforceable or
invalid in any respect in any jurisdiction shall be ineffective in such
jurisdiction to the extent that it is unenforceable or invalid without affecting
the remaining provisions hereof, which shall continue in full force and effect. 
The enforceability or invalidity of a provision of the Agreement in one
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.6  Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed therein.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.


Very truly yours,
 
 
 
 
THE FIRST OF LONG ISLAND CORPORATION
 
 
 
 
By:
/s/ MARK D. CURTIS
 
 
Mark D. Curtis, Senior Vice President
 
 
 
 
 
/s/ RICHARD P. PERRO  
 
 
Richard P. Perro
 


 
4

--------------------------------------------------------------------------------